                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION


RAMONA NANNETTE SMITH,                        §                         PLAINTIFF
                                              §
v.                                            § Civil No. 1:19-cv-00141-JMV
                                              §
ANDREW M. SAUL,                               §
Commissioner of Social Security,              §                         DEFENDANT



      ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO REMAND

       Before the Court is Defendant’s Unopposed Motion to Remand. For good cause shown,

the Court GRANTS the motion.

       IT IS ORDERED that the decision of the Commissioner is REVERSED and the case

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further administrative

proceedings.

       On Remand, the Appeals Council will instruct the Administrative Law Judge to further

develop the record as necessary; to reconsider the nature and severity of the claimant’s

Lupus/Rheumatoid arthritis; to reconsider the claimant’s residual functional capacity; to

reconsider the step four determination; if necessary, to obtain supplemental evidence from a

vocational expert; to offer the claimant the opportunity for a hearing; and to issue a new

decision.

       IT IS SO ORDERED this 30th day of March, 2020.



                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
